Per Curiam.

There were four causes of action: for work, labor and services; balance due upon a contract; money paid out; and rent. The answer was payment, and was amended by adding accord and satisfaction. At the close of the testimony the learned trial judge said: “I hold that there was an accord and satisfaction as appears from plaintiff’s Ex. Mo. 10.” By an examination of the plaintiff’s exhibit Mo. 10 we find that it was an agreement between the plaintiff and the defendant by the terms of which the plaintiff accepted the surrender of the laundry for the unexpired term of the defendant’s lease upon certain terms regarding the payment of past rent and other things to which the defendant agreed. As the action was in part for the rent past due, it is difficult to see how the agreement can be an accord and satisfaction.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.